Title: From George Washington to George Starr, 15 May 1783
From: Washington, George
To: Starr, George


                  
                     Sir,
                     Newburgh 15th May 1783.
                  
                  I want a neat pair of sumr Boots.  You have heretofore made me two pair; neither of which fit, being too long and large in the shoe—& too loose in the small of the Leg—this, I presume, has been occasioned by your not understanding my mode of measuring; tho’ taken agreeably to the directions of Mr Didsbury of London; from whom, before the War, I always got my Shoes & Boots & of the size exactly to suit me.
                  I again inclose you a measure taken very correctly, more so perhaps than any of the former—by which if you think you can make me a pair of thin, draw Boots, I could wish to have them sent to me as soon as possible.  If on the other hand, you have any doubts about you, I had rather you would hold in reserve some good Leather & wait, altho’ I am in immediate want, till you can take measure of me yourself.  At any rate let me know by the Post whether I am to depend on the Boots immediately, or not. that I may govern myself accordingly.  I am Sir Yr Obedt Servt
                  
                     Go: Washington
                  
               